Title: From James Madison to the Governor of Virginia, 11 May 1790
From: Madison, James
To: Governor of Virginia,Randolph, Beverley


SirN. York May 11. 1790
On the recipt of your letter on the subject of the Inspection law of Virginia, I communicated the matter to the Secretary of the Treasury. He sees no impropriety in his giving the requisite instruction to the Custom-House officers and having promised to do so, I shall decline an application to Congress.
Since the late separation of the State debts from the national, the House of Reps. has been cheifly employed on objects of the inferior kind. Bills are now brought in for the intended provision for Public Credit. They correspond in substance with the plan of the Secretary so far as it relates to the National part of the debts. If the assumption of the State debts should not be revived as we apprehend may be done, it is probable that a little time will now close the deliberations of the House of Reps. on the subject which has so long occupied them.
I inclose the papers of this morning and have the Honor to be with the highest respect & esteem, Sir, your most hble st.
Js. Madison Jr
